ORDER

PER CURIAM.
Bernard J. Voss (“Father”) appeals from the trial court’s judgment of dissolution from Victoria L. Voss (“Mother”). Father raises four points on appeal. First, Father argues the trial court misapplied the law in dividing the marital property and apportioning the marital debt because it resulted in Mother receiving a substantially larger portion of the net marital assets. Second, *267Father claims the trial court erred in awarding Mother maintenance because the amount is wholly beyond his ability to pay. Third, Father alleges the trial court abused its discretion in ordering him to pay Mother’s attorneys’ fees given the trial court’s apportionment of the marital debt. Finally, Father argues the trial court’s judgment with respect to child custody fails to make written findings on each of the factors enumerated in Section 452.375, RSMo 2002.
We have reviewed the briefs of the parties, the transcript, and the legal file submitted on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).